Citation Nr: 1717995	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  08-06 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD) and post-traumatic stress disorder (PTSD), to include as secondary to service-connected orthopedic disabilities.

(The issues of entitlement to a disability rating in excess of 10 percent for residuals of a left wrist fracture; entitlement to a compensable disability rating for residuals of a fracture of the right 5th metacarpal; entitlement to a compensable disability rating for residuals of a fracture of the right middle finger; entitlement to a rating in excess of 20 percent for left axillary nerve damage, left upper extremity; entitlement to a disability rating in excess of 10 percent for left shoulder scar, superiorly; entitlement to an effective date earlier than September 17, 2007, for the grant of service connection for left shoulder scar, superiorly; entitlement to a disability rating in excess of 20 percent for post-operative residuals, right knee injury with degenerative joint disease; entitlement to a disability rating in excess of 10 percent for instability, right knee; and entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities is the subject of a separate decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1981 and from May 1985 to February 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Atlanta, Georgia.  This claim is currently under the jurisdiction of the VA RO in Atlanta, Georgia.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for depression is deemed to include any psychiatric disorder, and has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include MDD and PTSD.

In November 2016, the Veteran testified before the undersigned Veterans Law Judges (VLJs) at a Video Conference Board hearing.  The hearing transcript is of record. 

In March 2016, the Board remanded the case for further development by the originating agency.  The case has now been returned to the Board for further appellate action.

The Veteran submitted additional statements in support of his claim following the RO's issuance of the last supplemental statement of the case; however, he waived initial AOJ review of this evidence, and therefore the Board may proceed without prejudice. 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran has been diagnosed with major depressive disorder (MDD) and post-traumatic stress disorder (PTSD) that are related to his reported in-service stressors/military service and/or service-connected disabilities.


CONCLUSION OF LAW

MDD and PTSD were incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for an acquired psychiatric disorder.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for service connection for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service 
(or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection specifically for posttraumatic stress disorder (PTSD) requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the veteran was 'engaged in combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and 'consistent with the circumstances, conditions, or hardships of such service.'  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Even without combat participation, if the veteran's claimed stressor is related to 'fear of hostile military or terrorist activity,' and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2016).

Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or the psycho-physiological state of fear, helplessness, or horror.  
38 C.F.R. § 3.304(f)(3) (2016).

Furthermore, certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  The Board notes that the Veteran has not been diagnosed with psychoses.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he has a current psychiatric disorder, which developed as a result of stressful incidents during active military service, or in the alternative, secondary to his service-connected orthopedic disabilities (right knee and left shoulder disabilities).  

The Veteran's service treatment records do not provide a diagnosis of MDD, PTSD, or any other psychiatric disorder.  Post-service, however, he has been diagnosed with depression, to include MDD on several occasions, as well as PTSD.  See outpatient treatment reports from the VA Medical Center in Atlanta; see also December 2013 VA examination report and May 2016 private medical opinion from J.H.P., Psy.D.

As discussed further below, a Vocational Rehabilitation Consultant concluded, in an August 2012 Vocational Assessment in conjunction with the Veteran's vocational rehabilitation, concluded that the Veteran had developed depression, as a result of his inability to return to the labor market, due to his ongoing service-related medical conditions, relative to his left shoulder with axillary nerve damage, right wrist and index finger, and fracture of the right fifth metacarpal.

The Veteran was afforded a VA examination in December 2013.  The examiner diagnosed depressive disorder, not otherwise specified (NOS).  The examiner did not discuss any of the Veteran's reported in-service psychiatric symptoms, and did not provide an opinion regarding whether the Veteran's depression was directly related to his active military service.  The examiner did opine that the Veteran's depression was less likely than not proximately due to or the result of the Veteran's service-connected right knee and/or left shoulder disabilities.  The rationale provided was that there is no evidence in the available in-service or post-service medical records that the Veteran's depression was diagnostically linked to his right knee and/or left shoulder.  The Board notes that during his November 2016 Video Conference hearing, the Veteran reported that his depression was also directly related to stressful experiences during active military service.  See November 2016 Video Conference hearing transcript.  The examiner was not aware of these contentions by the Veteran, as they had not been made at the time of the examination.  As such, the examiner did not offer an opinion on whether the Veteran's depression is directly related to his military service.  Consequently, the opinion is incomplete and inadequate for evaluation purposes.

A more recent private medical opinion was submitted by licensed psychologist, J.H.P., Psy.D. in May 2016, who reviewed the Veteran's claims folder, including service treatment records, VA examinations, VA treatment records and the November 2016 Video Conference hearing transcript.  

The doctor noted that during active duty in the Navy, the Veteran worked as a hospital corpsman, X-ray technician, EMT and a first responder to accidents, and in these roles, was constantly exposed to the sight, sound or smell of severely injured or dying men, women and children.  Of particular note was a plane crash he responded to in 1994 that resulted in the dismemberment and deaths of the pilots and crew.  The Veteran reported that since witnessing this incident in 1994, he has experienced psychiatric symptoms, including frequent "weird" dreams with disrupted sleep with night sweats, as well as difficulty sleeping, irritability, agitation, memory loss, concentration problems, avoidance symptoms, trust issues and social isolation.  The doctor also noted that the Veteran has consistently complained of feelings of depression throughout mental health treatment, including VA outpatient treatment.  He noted further that the Veteran has also reported feelings of depression due to the fact that his service-connected orthopedic conditions prevent him from being the athlete he was prior to his injuries.  He also noted that the Veteran had been diagnosed during the course of his mental health treatment with major depressive disorder (MDD), anxiety, not otherwise specified (NOS) vs. PTSD, depression (NOS), PTSD, and MDD.  It was also noted that the Veteran had been prescribed several psychotropic medications used to treat depression.  

With regard to the onset and etiology of the Veteran's depression, the doctor noted that there is no evidence objectively detailing any psychiatric condition, including depression or PTSD, prior to the Veteran's military service, and therefore, concluded that the Veteran's depression did not exist prior to his military service.  Rather, the doctor opined that based on the Veteran's subjective complaints and depressive symptoms, which began in service, along with numerous records and examinations supporting these claims, it is at least as likely as not that his current diagnosis of MDD began to manifest during military service.  He also opined that the Veteran's service-connected orthopedic disabilities have aggravated the Veteran's depression, noting specifically that "pain from the injuries sustained during service has greatly impacted [the Veteran's] ability to function at a level that he was previously accustomed to, addition to his depression."  The doctor opined further that it is at least as likely as not that the Veteran is suffering from PTSD as a consequence of the trauma that he experienced and observed in the military.  See May 2016 medical opinion from licensed psychologist, J.H.P., Psy.D.  

As highlighted above, the medical evidence of record shows that the Veteran has been diagnosed with MDD.  The record thus demonstrates a current disability.  With regards to the second element, as noted above, the Veteran has reported that during active duty, he was constantly exposed to the sight, sound or smell of severely injured or dying men, women and children while working at different times as a hospital corpsman, X-ray technician, EMT and first responder.  The Veteran's DD-214 does not indicate that his specialty was that of a hospital corpsman, EMT or first responder.  However, it does note that he had the MOS of X-ray technician.  The Board finds that it is likely that in this position the Veteran was exposed to severely injured people throughout his tour of duty.  As such, the Board finds that the Veteran's reported in-service stressors are generally consistent with the place, type and circumstances of his service.  The Board notes that the Veteran is considered competent to report the incidents he experienced during service, and there is no evidence of record to indicate that the statements are false.  The Board also finds the Veteran credible.  Therefore, the Board finds that the Veteran's reported in-service stressors are conceded, and the second element of service connection is established.

The Board attempted to obtain a VA opinion in this case.  Unfortunately, for the reasons noted above, the opinion is incomplete.  Nevertheless, the May 2016 private opinion discussed above clearly states that the Veteran's currently diagnosed psychiatric disorders including MDD and PTSD, are related to stressful situations in service, associated with his job duties, which the Board has found to be consistent with the place, type and circumstances of his service, and therefore, conceded.  In addition, the private psychologist and the VA Vocational Rehabilitation Consultant both concluded that the Veteran's MDD is related to his service-connected disabilities.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's currently diagnosed MDD and PTSD are related to his active military service and his service-connected disabilities.  Therefore, service connection for MDD and PTSD is warranted.  See 38 C.F.R. §§ 3.102, 3.303, 3.304.  See also 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for MDD and PTSD is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


